DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 08/04/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/04/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment or are reiterated.
Applicants have amended claim 18. 
Applicants have left claims 19-37 as previously presented.
Applicants have previously canceled claims 1-17.
Claims 18-37 are the current claims hereby under examination.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 08/04/2022, with respect to claim 18 have been fully considered and are persuasive. The objection of claim 18 has been withdrawn.
Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-27 and 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansouri et al. (Pub. No. US 2003/0062262), hereinafter referred to as Mansouri, in view of Conlon et al. (US Pat. No. 6,632,675), hereinafter referred to as Conlon, in view of Kroneis et al. (US Pat. No. 5,185,263), hereinafter referred to as Kroneis.
The claims are generally directed towards a kit, a sensor cartridge, and a method, comprising: a calibration fluid for calibrating at least one amperometric pO2 sensor of a blood gas, electrolyte, and/or metabolite instrument, wherein the calibration fluid contains at least one calibration and/or quality control reagent and aqueous pyrogallol; and an air tight package in which the calibration fluid is contained; and wherein the calibration fluid contained within the air tight package maintains a partial pressure of oxygen (pO2) value of about zero millimeters of mercury (mmHg).
Regarding Claim 18, Mansouri discloses a kit (Abstract and para. [0008], “electrochemical sensor system”), comprising: 
a calibration fluid (Fig. 1, elements 14, 16, and 17, para. [0051], “electrochemical sensor system incorporates in the cartridge at least three prepacked containers each containing an internal reference solution having known values of the parameters to be measured by the system …”) for calibrating at least one amperometric pO2 sensor of a blood gas, electrolyte, and/or metabolite instrument (Fig. 2, element 70, para. [0025-0026], “oxygen measurement is carried out by amperometry …”, para. [0055], “sensor card … provides low volume, gas tight chamber in which the sample, such as a blood sample … is presented to one or more electrochemical sensors i.e., … pO2 sensor …”, and para. [0066], “internal reference solution C is chosen for low level oxygen calibration …”), wherein the calibration fluid contains 
at least one calibration and/or quality control reagent (para. [0068], “the C internal reference solution is prepared with a slightly different procedure … sodium sulfite”). 
While Mansouri does disclose containing the reference solution in a sealed package (para. [0074]) and having the reference solution have a partial pressure of oxygen value of about zero millimeters of mercury (para. [0068]), Mansouri does not explicitly disclose an airtight package in which the calibration fluid is contained; and wherein the calibration fluid contained within the air tight package maintains a partial pressure of oxygen (pO2) value of about zero millimeters of mercury (mmHg).
Conlon teaches a multi-analyte reference solution having a stable partial pressure of oxygen in zero headspace packaging (Abstract, Fig. 1A, and col. 3, line 66 - col. 4, line 7). Conlon further teaches of an airtight package for an oxygen reference solution (col. 6, lines 44-65). Conlon further teaches the packaging maintains a partial pressure of oxygen of about zero mmHg (col. 7, lines 27-38, “reference solution with stable pO2 in zero headspace containers … flexible foil laminate packing described herein … said reference solution is maintained within a pre-determined range … specified value +-4 mmHg … specified value +-2% … specified value +-1% …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging disclosed by Mansouri to explicitly include an airtight packaging for maintaining a reference solution with about 0 mmHg. Conlon teaches the packing disclosed allows for the reference solution to maintain its integrity of a true pO2 of 0 mmHg for calibrating gas analyzers while also allowing for cost savings and greater shelf life (col. 3, lines 29-63). One of ordinary skill would have recognized the benefit of explicitly using the packaging as disclosed by Conlon. 
However, Mansouri does not explicitly disclose aqueous pyrogallol is used in the calibration fluid.
Kroneis teaches of a calibration solution for calibrating a measurement apparatus used for determining blood gas concentrations (col. 1, lines 9-24). Kroneis teaches that a preferable oxygen reducing agent can be pyrogallol (col. 9, lines 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration fluid disclosed by Mansouri to explicitly include pyrogallol as an oxygen scavenger. Kroneis teaches that pyrogallol acts as an indicator changing to brown upon reaction with oxygen, therefore, one of ordinary skill in the art would have recognized that using pyrogallol would allow for a visual indicator that a reaction has occurred or not occurred (col. 8, lines 13-24). Further, one of ordinary skill would have recognized that pyrogallol is a known oxygen reducing agent and can be used as a simple substitution to yield predictable results.
Regarding Claim 19, modified Mansouri discloses the kit of claim 18.
However, modified Mansouri does not explicitly disclose wherein pyrogallol is present at a concentration in a range of from about 0.05% to about 1% of the calibration fluid.
Kroneis further teaches that pyrogallol can be added in excess in aqueous solutions in order to calibrate a pO2 zero point of  a sensor (col. 8, lines 1-12). Kroneis further teaches the concentrations of the solutions are chosen based on the desired calibration quantities, for example blood gas analysis (col. 4, lines 27-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pyrogallol concentration disclosed by modified Mansouri to be in a range from about 0.05% to about 1% through routine experimentation and system requirements. One of ordinary skill in the art would recognize that Kroneis teaches that the concentrations depend on the type of testing being done to produce a result of a certain oxygen partial pressure (col. 4, lines 27-37). 
Regarding Claim 20, modified Mansouri discloses the kit of claim 18, wherein the air tight package is a zero headspace pouch (Conlon, Fig. 1A, and col. 7, lines 15-20, “filled under vacuum without an headspace of gas above the oxygen reference liquid …”).
Regarding Claim 21, modified Mansouri discloses the kit of claim 18, further comprising an amperometric sensor array comprising at least one sensor and at least one electrode (Fig. 2, para. [0055], “sensor card … one or more electrochemical sensors” and para. [0025]).
Regarding Claim 22, modified Mansouri discloses the kit of claim 21, wherein the at least one electrode is a bar metal electrode (para. [0025-0026]).
Regarding Claim 23, modified Mansouri discloses the kit of claim 18, further comprising a second calibration fluid (Fig. 1, elements 14 and 16, and para. [0051]) comprising at least one calibration and/or quality control reagent (para. [0064]) and being disposed in an air tight package (para. [0074], “envelopes used to create the prepackaged containers 14, 16, and 17 … heat-sealed at the edges … solution is sealed in the container”), wherein the second calibration fluid comprises a pO2 value above zero mmHg (para. [0064], “composition of internal reference solution B … pO2 = 180 mmHg”).
Regarding Claim 24, modified Mansouri discloses the kit of claim 23, wherein the second calibration fluid has a pO2 value of about 160 mmHg (para. [0064], “composition of internal reference solution B … pO2 = 180 mmHg”).
Regarding Claim 25, modified Mansouri discloses the kit of claim 23, further comprising a third calibration fluid (Fig. 1, elements 14, and para. [0063]) and disposed in an air tight package (para. [0074], “envelopes used to create the prepackaged containers 14, 16, and 17 … heat-sealed at the edges … solution is sealed in the container”), wherein the third calibration fluid comprises at least one calibration and/or quality control reagent (para. [0063]) and has a pO2 value between zero mmHg and 160 mmHg (para. [0063], “composition of internal reference solution A … pO2 = 100 mmHg”).
However, modified Mansouri does not explicitly disclose the third calibration fluid comprises pyrogallol.
Kroneis teaches that a preferable oxygen reducing agent can be pyrogallol (col. 9, lines 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration fluid disclosed by Mansouri to explicitly include pyrogallol as an oxygen scavenger. Kroneis teaches that pyrogallol acts as an indicator changing to brown upon reaction with oxygen, therefore, one of ordinary skill in the art would have recognized that using pyrogallol would allow for a visual indicator that a reaction has occurred or not occurred (col. 8, lines 13-24). Further, one of ordinary skill would have recognized that pyrogallol is a known oxygen reducing agent and can be used as a simple substitution to yield predictable results.
Regarding Claim 26, Mansouri discloses a sensor cartridge of a blood gas, electrolyte, and/or metabolite analyzer system (Abstract, Fig. 1, element 37, and para. [0051], “sensor cartridge”), the sensor cartridge comprising: 
an amperometric sensor array comprising at least one sensor and at least one electrode, wherein the at least one sensor includes an amperometric pO2 sensor (Fig. 2, element 70, para. [0025-0026], “oxygen measurement is carried out by amperometry …”, para. [0055], “sensor card … provides low volume, gas tight chamber in which the sample, such as a blood sample … is presented to one or more electrochemical sensors i.e., … pO2 sensor …”); and 
at least one calibration fluid for calibrating the pO2 sensor (para. [0066], “internal reference solution C is chosen for low level oxygen calibration …”), the calibration fluid containing 
at least one calibration and/or quality control reagent (para. [0068], “the C internal reference solution is prepared with a slightly different procedure … sodium sulfite”).
While Mansouri does disclose containing the reference solution in a sealed package (para. [0074]) and having the reference solution have a partial pressure of oxygen value of about zero millimeters of mercury (para. [0068]), Mansouri does not explicitly disclose an airtight package in which the calibration fluid is contained; and wherein the calibration fluid contained within the air tight package maintains a partial pressure of oxygen (pO2) value of about zero millimeters of mercury (mmHg).
Conlon teaches a multi-analyte reference solution having a stable partial pressure of oxygen in zero headspace packaging (Abstract, Fig. 1A, and col. 3, line 66 - col. 4, line 7). Conlon further teaches of an airtight package for an oxygen reference solution (col. 6, lines 44-65). Conlon further teaches the packaging maintains a partial pressure of oxygen of about zero mmHg (col. 7, lines 27-38, “reference solution with stable pO2 in zero headspace containers … flexible foil laminate packing described herein … said reference solution is maintained within a pre-determined range … specified value +-4 mmHg … specified value +-2% … specified value +-1% …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging disclosed by Mansouri to explicitly include an airtight packaging for maintaining a reference solution with about 0 mmHg. Conlon teaches the packing disclosed allows for the reference solution to maintain its integrity of a true pO2 of 0 mmHg for calibrating gas analyzers while also allowing for cost savings and greater shelf life (col. 3, lines 29-63). One of ordinary skill would have recognized the benefit of explicitly using the packaging as disclosed by Conlon. 
However, Mansouri does not explicitly disclose aqueous pyrogallol is used in the calibration fluid.
Kroneis teaches of a calibration solution for calibrating a measurement apparatus used for determining blood gas concentrations (col. 1, lines 9-24). Kroneis teaches that a preferable oxygen reducing agent can be pyrogallol (col. 9, lines 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration fluid disclosed by Mansouri to explicitly include pyrogallol as an oxygen scavenger. Kroneis teaches that pyrogallol acts as an indicator changing to brown upon reaction with oxygen, therefore, one of ordinary skill in the art would have recognized that using pyrogallol would allow for a visual indicator that a reaction has occurred or not occurred (col. 8, lines 13-24). Further, one of ordinary skill would have recognized that pyrogallol is a known oxygen reducing agent and can be used as a simple substitution to yield predictable results.
Regarding Claim 27, modified Mansouri discloses the sensor cartridge of claim 26, further defined as a single-use sensor cartridge (para. [0050], “disposable cartridge”).  
Regarding Claim 29, modified Mansouri discloses the sensor cartridge of claim 26.
However, modified Mansouri does not explicitly disclose wherein pyrogallol is present in the at least one calibration fluid at a concentration in a range of from about 0.05% to about 1% of the calibration fluid.
Kroneis further teaches that pyrogallol can be added in excess in aqueous solutions in order to calibrate a pO2 zero point of  a sensor (col. 8, lines 1-12). Kroneis further teaches the concentrations of the solutions are chosen based on the desired calibration quantities, for example blood gas analysis (col. 4, lines 27-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pyrogallol concentration disclosed by modified Mansouri to be in a range from about 0.05% to about 1% through routine experimentation and system requirements. One of ordinary skill in the art would recognize that Kroneis teaches that the concentrations depend on the type of testing being done to produce a result of a certain oxygen partial pressure (col. 4, lines 27-37). 
Regarding Claim 30, modified Mansouri discloses the sensor cartridge of claim 26, wherein the at least one electrode is a bar metal electrode (para. [0025-0026]).
Regarding Claim 31, modified Mansouri discloses the sensor cartridge of claim 26, further comprising a second calibration fluid (Fig. 1, elements 14 and 16, and para. [0051]) comprising at least one calibration and/or quality control reagent (para. [0064]), wherein the second calibration fluid is present in an air tight environment to maintain a specific pO2 value (para. [0074], “envelopes used to create the prepackaged containers 14, 16, and 17 … heat-sealed at the edges … solution is sealed in the container”), and wherein the specific pO2 value is above zero mmHg (para. [0064], “composition of internal reference solution B … pO2 = 180 mmHg”).
Regarding Claim 32, modified Mansouri discloses the sensor cartridge of claim 31, wherein the second calibration fluid has a pO2 value of about 160 mmHg (para. [0064], “composition of internal reference solution B … pO2 = 180 mmHg”).
Regarding Claim 33, modified Mansouri discloses the sensor cartridge of claim 31, further comprising a third calibration fluid (Fig. 1, elements 14, and para. [0063]) present in an air tight environment to maintain a specific pO2 value (para. [0074], “envelopes used to create the prepackaged containers 14, 16, and 17 … heat-sealed at the edges … solution is sealed in the container”), wherein the third calibration fluid comprises at least one calibration and/or quality control reagent (para. [0063]) and has a pO2 value between zero mmHg and 160 mmHg (para. [0063], “composition of internal reference solution A … pO2 = 100 mmHg”).
However, modified Mansouri does not explicitly disclose the third calibration fluid comprises pyrogallol.
Kroneis teaches that a preferable oxygen reducing agent can be pyrogallol (col. 9, lines 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration fluid disclosed by Mansouri to explicitly include pyrogallol as an oxygen scavenger. Kroneis teaches that pyrogallol acts as an indicator changing to brown upon reaction with oxygen, therefore, one of ordinary skill in the art would have recognized that using pyrogallol would allow for a visual indicator that a reaction has occurred or not occurred (col. 8, lines 13-24). Further, one of ordinary skill would have recognized that pyrogallol is a known oxygen reducing agent and can be used as a simple substitution to yield predictable results.
Regarding Claim 34, Mansouri discloses a method of calibrating at least one amperometric pO2 sensor of a blood gas, electrolyte, and/or metabolite instrument (para. [0010], “calibrating the electrochemical sensor according to the know concentration of the analyte of the reference solution”), the method comprising the step of: 
contacting the at least one amperometric pO2 sensor of the sensor array with a first calibration fluid (Fig. 2, element 70, para. [0025-0026], “oxygen measurement is carried out by amperometry …”, para. [0055], “cartridge 37 also contains a sensor card … sample, such as a blood sample, internal reference solution … is presented to one or more electrical sensors … pO2”, para. [0065], “internal reference solution C used for … low level oxygen calibration …”, para. [0066], and para. [0082]), wherein the first calibration fluid contains at least one calibration and/or quality control reagent (para. [0068], “the C internal reference solution is prepared with a slightly different procedure … sodium sulfite”) and whereby contact of the at least one pO2 sensor with the first calibration fluid sets a floor calibration measurement (para. [0065], “internal reference solution C used for … low level oxygen calibration …”).
While Mansouri does disclose containing the reference solution in a sealed package (para. [0074]) and having the reference solution have a partial pressure of oxygen value of about zero millimeters of mercury (para. [0068]), Mansouri does not explicitly disclose an airtight package in which the calibration fluid is contained; and wherein the calibration fluid contained within the air tight package maintains a partial pressure of oxygen (pO2) value of about zero millimeters of mercury (mmHg).
Conlon teaches a multi-analyte reference solution having a stable partial pressure of oxygen in zero headspace packaging (Abstract, Fig. 1A, and col. 3, line 66 - col. 4, line 7). Conlon further teaches of an airtight package for an oxygen reference solution (col. 6, lines 44-65). Conlon further teaches the packaging maintains a partial pressure of oxygen of about zero mmHg (col. 7, lines 27-38, “reference solution with stable pO2 in zero headspace containers … flexible foil laminate packing described herein … said reference solution is maintained within a pre-determined range … specified value +-4 mmHg … specified value +-2% … specified value +-1% …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging disclosed by Mansouri to explicitly include an airtight packaging for maintaining a reference solution with about 0 mmHg. Conlon teaches the packing disclosed allows for the reference solution to maintain its integrity of a true pO2 of 0 mmHg for calibrating gas analyzers while also allowing for cost savings and greater shelf life (col. 3, lines 29-63). One of ordinary skill would have recognized the benefit of explicitly using the packaging as disclosed by Conlon.  
However, Mansouri does not explicitly disclose aqueous pyrogallol is used in the calibration fluid.
Kroneis teaches of a calibration solution for calibrating a measurement apparatus used for determining blood gas concentrations (col. 1, lines 9-24). Kroneis teaches that a preferable oxygen reducing agent can be pyrogallol (col. 9, lines 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration fluid disclosed by Mansouri to explicitly include pyrogallol as an oxygen scavenger. Kroneis teaches that pyrogallol acts as an indicator changing to brown upon reaction with oxygen, therefore, one of ordinary skill in the art would have recognized that using pyrogallol would allow for a visual indicator that a reaction has occurred or not occurred (col. 8, lines 13-24). Further, one of ordinary skill would have recognized that pyrogallol is a known oxygen reducing agent and can be used as a simple substitution to yield predictable results.
Regarding Claim 35, modified Mansouri discloses the method of claim 34, further comprising the step of: contacting the at least one pO2 sensor with a second calibration fluid (Fig. 1, elements 14 and 16, and para. [0051], and para. [0055], “cartridge 37 also contains a sensor card … sample, such as a blood sample, internal reference solution … is presented to one or more electrical sensors … pO2”), wherein the second calibration fluid contains at least one calibration and/or quality control reagent (para. [0064]), and wherein the second calibration fluid is disposed in a substantially air tight environment (para. [0074], “envelopes used to create the prepackaged containers 14, 16, and 17 … heat-sealed at the edges … solution is sealed in the container”) and maintains a pO2 value above zero mmHg therein until use thereof (para. [0064], “composition of internal reference solution B … pO2 = 180 mmHg”).
Regarding Claim 36, modified Mansouri discloses the method of claim 35, wherein the second calibration fluid has a pO2 value of about 160 mmHg (para. [0064], “composition of internal reference solution B … pO2 = 180 mmHg”), and whereby contact of the at least one pO2 sensor with the second calibration fluid sets a ceiling calibration measurement (para. [0064], “composition of internal reference solution B … pO2 = 180 mmHg”, para. [0082], and para. [0044], the maximum is set based on the solution B, which has the highest partial pressure out of the three internal reference solutions).
Regarding Claim 37, modified Mansouri discloses the method of claim 35, further comprising the step of: contacting the at least one pO2 sensor with at least one additional calibration fluid (Fig. 1, elements 14, and para. [0063], and para. [0055], “cartridge 37 also contains a sensor card … sample, such as a blood sample, internal reference solution … is presented to one or more electrical sensors … pO2”), wherein the at least one additional calibration fluid comprises at least one calibration and/or quality control reagent (para. [0063]), and wherein the second calibration fluid is disposed in a substantially air tight environment (para. [0074], “envelopes used to create the prepackaged containers 14, 16, and 17 … heat-sealed at the edges … solution is sealed in the container”) and maintains a pO2 value between zero mmHg and 160 mmHg therein until use thereof (para. [0063], “composition of internal reference solution A … pO2 = 100 mmHg”).
However, modified Mansouri does not explicitly disclose the at least one additional calibration fluid comprises pyrogallol.
Kroneis teaches that a preferable oxygen reducing agent can be pyrogallol (col. 9, lines 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration fluid disclosed by Mansouri to explicitly include pyrogallol as an oxygen scavenger. Kroneis teaches that pyrogallol acts as an indicator changing to brown upon reaction with oxygen, therefore, one of ordinary skill in the art would have recognized that using pyrogallol would allow for a visual indicator that a reaction has occurred or not occurred (col. 8, lines 13-24). Further, one of ordinary skill would have recognized that pyrogallol is a known oxygen reducing agent and can be used as a simple substitution to yield predictable results.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansouri et al. (Pub. No. US 2003/0062262), hereinafter referred to as Mansouri, in view of Conlon et al. (US Pat. No. 6,632,675), hereinafter referred to as Conlon, in view of Kroneis et al. (US Pat. No. 5,185,263), hereinafter referred to as Kroneis as applied to claim 26 above, and further in view of Anderson et al. (US Pat. No. 5,968,329).
Regarding Claim 28, modified Mansouri discloses the sensor cartridge of claim 26.
However, modified Mansouri does not explicitly disclose further defined as a multiple-use sensor cartridge.
Anderson teaches of a electrochemical analysis and a multi-sensor electrochemical plug-in cartridge (Abstract, Fig. 2, element 28, “multiple-use test cartridge system”). Anderson teaches that the reusable sensor cartridge further includes an inlet port for receiving fluid samples and calibration solutions (col. 4, lines 7-22). Anderson further teaches that the sensor cartridge is capable of being reused (col. 3, lines 16-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor cartridge disclosed by modified Mansouri to explicitly use a multiple-use sensor cartridge. Anderson teaches that a multiple-use sensor cartridge allows for the sensor cartridge to yield predictable results while having the ability to be reused and reduce the cost of analyzing each sample (col. 3, lines 16-31). 
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 8-9 of Remarks, filed 08/04/2022, that Conlon does not teach “a pO2 value of about zero mmHg”.
The Examiner respectfully disagrees. As reiterated in the rejection, Mansouri discloses that the reference solution sealed in a package can be less than 30 mmHg (Mansouri, para. [0068]), and Conlon teaches that an oxygen reference solution can have a partial pressure as low as zero (col. 6, lines 44-65). Therefore, Mansouri discloses and Conlon further teaches of an oxygen reference solution of about zero mmHg. Further, as reiterated in the rejection, Conlon teaches that the zero headspace pouch allows for the pO2 of the reference solution to be maintained within a predetermined range +- 4mmHg, +-2%, or +-1% (col. 7, lines 27-37). While the Examiner agrees it is +- 4 mmHg and not +- 0.4 mmHg, the citations of Mansouri and Conlon both teach that a reference solution for blood analyzers can have a partial pressure as low as zero mmHg. Conlon further teaches that the specified value (in this case zero mmHg) is able to be maintained through the use of  the air tight package. Therefore, Mansouri and Conlon teach a calibration fluid with a pO2 value of about zero mmHg that is maintained with an air tight package.
Applicants have argued on page 9 of Remarks, filed 08/04/2022, that Conlon does not provide a mechanism for removing oxygen from the analyte reference solutions prior to sealing the zero headspace pouch.
The Examiner respectfully disagrees. Applicants arguments are not commensurate in scope with the claimed invention. As currently recited, a mechanism for removing the oxygen in the reference solution prior to sealing the zero headspace pouch is not required. Conlon teaches that the oxygen reference solution, which can be a reference solution with a partial pressure as low as zero mmHg can be maintained at the pressure through the use of the zero headspace pouch (col. 6, lines 44-65 and col. 7, lines 27-37).
Applicants have argued on pages 9-10 of Remarks, filed 08/04/2022, that while Kroneis discloses pyrogallol can be utilized, Kroneis does not provide motivation to use pyrogallol and there is no reasonable expectation of success.
The Examiner respectfully disagrees. As reiterated in the rejection, and reiterated from the Response to Arguments in the Final Office Action, mailed on 11/23/2021, Kroneis teaches of a solution for calibration the pO2 zero point of a sensor (col. 8, lines 1-3). Kroneis teaches that the sensor/method of calibrating the sensor using the reference solution can be for blood gas analysis (col. 1, lines 20-24). Kroneis teaches that pyrogallol in excess reduces molecular oxygen in a solution and pyrogallol also works as an indicator upon reacting with oxygen (col. 8, lines 1-24). Therefore, Kroneis teaches that a reference solution for calibration a blood gas analysis sensor can be performed with pyrogallol with a reasonable expectation of success. Further, one of ordinary skill in the art would have recognized that pyrogallol can be substituted for sodium sulfite while still reducing molecular oxygen in a predictable manner to produce a reference solution at about zero mmHg. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791